Citation Nr: 0710245	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-24 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hepatitis C and for depression and a 
mood disorder.  In September 2006, the veteran testified 
before the Board at a hearing that was held via 
videoconference from Albany, New York.

Service connection for a nervous condition was previously 
denied in an April 1998 rating decision. The claim presently 
on appeal is framed as entitlement to service connection for 
major depression and a mood disorder.  However, the Board 
finds that the prior adjudication was of the same claim, 
however styled, and is thus more appropriately framed as 
styled above.  Ashford v. Brown, 10 Vet. App. 120 (1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran's claim for service connection for a psychiatric 
disorder was previously denied in an April 1998 rating 
decision.  In a February 2002 rating decision, the RO denied 
the claim on the merits.  While the RO decided the claim on 
the merits, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  The decision of the United States 
Court of Appeals for Veterans Claims in Kent v. Nicholson 
requires that the Secretary look at the bases for the prior 
denial and notify the veteran as to what evidence is 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient at 
the time of the previous denial.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim 
was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the veteran has not yet been notified as to the 
specific evidence necessary to reopen his claim for service 
connection.  On remand, the veteran should be so notified.

With regard to the claim for service connection for hepatitis 
C, the veteran asserts that he contracted hepatitis C as a 
result of a laceration he sustained to the left upper arm 
during a fight while stationed in Thailand.  His service 
medical records reflect that he received treatment for this 
laceration in March 1972.  In support of his claim, he 
submitted a September 2000 statement from his treating VA 
physician, in  which the physician stated, "[the veteran] 
and I have discussed past situations which may have 
contributed to his contracting the virus.  In my knowledge, 
it must have been when he was stationed overseas."  
Significantly, the physician did not list the veteran's risk 
factors for contracting the virus in determining that he 
likely contracted the virus overseas.  Additionally, the 
physician did not specifically comment as to whether the 
virus was contracted as a result of the veteran's active 
service.  

The record otherwise reflects the veteran's reported risk 
factors for hepatitis C as including a history of using 
intranasal cocaine, heroin, and intravenous drugs.

The veteran's service personnel records indicate that his 
primary military occupational specialty was stock clerk.  His 
service medical records are negative for a diagnosis of 
hepatitis C.  Because a VA examiner has not yet opined as to 
the likely etiology of the veteran's hepatitis C, or the 
approximate date of onset, the Board finds that an 
etiological opinion is necessary in order to fairly decide 
the merits of the veteran's claim.

In addition, a December 2001 VA medical record indicates that 
the veteran is receiving disability benefits from the Social 
Security Administration.  Inasmuch as any medical records 
possessed by that agency are potentially relevant to the 
claims on appeal, those records should be secured and 
associated with the claims file.  Murinscak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the 
evidence and information necessary to 
reopen the claims for service 
connection for an acquired psychiatric 
disorder, (i.e., describes what new and 
material evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., an 
opinion relating his current 
psychiatric disorder(s) to his period 
of active service, to an event or 
injury in service, or to a service-
connected disability).  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  Request a medical opinion as to the 
approximate date of onset of the 
veteran's hepatitis C and the manner in 
which he likely contracted the virus.  
The claims folder must be made 
available to and be reviewed by the 
medical professional providing the 
opinion for review in conjunction with 
rendering the opinion.  Based upon that 
review, the examiner should provide an 
opinion as to whether it is as likely 
as not (50 percent probability or 
greater) that any currently diagnosed 
hepatitis C is etiologically related to 
the veteran's active military service, 
to include as due to a laceration of 
the upper left arm.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.  Then, readjudicate the veteran's 
application to reopen his claim for 
service connection for an acquired 
psychiatric disorder and his claim for 
service connection for hepatitis C.  If 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

